 
Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”), is dated as of February __,
2017, by and between FluoroPharma Medical, Inc., a Nevada corporation (the
“Company”), and the Purchasers identified on Schedule 1 hereto (the
“Purchasers”).
 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchasers, as
provided herein, and the Purchasers shall purchase, in the aggregate, (i) up to
$1,000,000 of principal amount (“Principal Amount”) of senior secured
convertible promissory notes of the Company (the “Note” or the “Notes”), a form
of which is annexed hereto as Exhibit A; and

 
WHEREAS, the Notes will be secured with all assets of the Company pursuant to a
Security Agreement in the form attached hereto as Exhibit C, and the Purchasers
will be parties to an Intercreditor Agreement in the form attached hereto as
Exhibit D.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchasers hereby agree as
follows:
 
1.           Closings; Closing Dates; Registration Rights.
 
(a)           The initial closing (the “Initial Closing”) of the purchase and
sale of the Notes to be acquired by the Purchasers from the Company under this
Agreement shall take place at such time as Purchasers have executed this
Agreement to purchase at least Twentyfive Thousand Dollars ($25,000) of
principal amount of Notes and the applicable portion of the Purchase Price has
been transmitted by wire transfer or otherwise credited to or for the benefit of
the Company. After the Initial Closing, the Company may conduct any number of
additional closings (each, an “Additional Closing” and, together with the
Initial Closing, a “Closing”) so long as the final Additional Closing occurs on
or before the 240th day following the Initial Closing Date. The consummation of
the transactions contemplated herein shall take place at the offices of Mirick
O’Connell LLP, 100 Front Street, Worcester, MA 01608. Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on each
Closing Date, such Purchaser shall purchase and the Company shall sell to each
such Purchaser a Note in the principal amount set forth on Schedule 1 and on the
signature page hereto for the Purchase Price set forth therein. The aggregate
principal amount of the Notes to be purchased by the Purchasers pursuant to this
Agreement shall be up to One Million Dollars ($1,000,000).
 
(b)           The Purchasers shall have the registration rights contained in the
registration rights agreement dated as of the date hereof among the Company and
the Purchasers, in substantially the form attached hereto as Exhibit B (the
“Registration Rights Agreement”).
 
                        
2.            
Purchaser Representations and Warranties. Each of the Purchasers hereby
represents and warrants to and agrees with the Company with respect only to such
Purchaser that:
 
(a)           Organization and Standing of the Purchaser. Purchaser, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.
 
 
 
-1-

 
 
(b)           Authorization and Power. Such Purchaser has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 3(c) hereof) and to purchase the Notes being
sold to it hereunder. The execution, delivery and performance of this Agreement
and the other Transaction Documents by such Purchaser and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action, and no further consent or authorization of
Purchaser or its board of directors or stockholders, if applicable, is required.
This Agreement and the other Transaction Documents have been duly authorized,
executed and delivered by such Purchaser and constitutes, or shall constitute,
when executed and delivered, a valid and binding obligation of such Purchaser,
enforceable against Purchaser in accordance with the terms thereof.
 
(c)            No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
do not and will not (i) result in a violation of such Purchaser’s charter
documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Purchaser is a party; nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Purchaser). Such Purchaser is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
nor to purchase the Securities in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, such Purchaser is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
(d)           Information on Company. Purchaser is familiar with the business,
plans and financial condition of the Company; Purchaser has received all
materials that have been requested by Purchaser. Purchaser has had a reasonable
opportunity to ask questions of the Company and its representatives, and the
Company has answered to the satisfaction of Purchaser all inquiries that
Purchaser or Purchaser’s representatives have put to it. Purchaser has had
access to all additional information that Purchaser has deemed necessary to
verify the accuracy of the information set forth in this Agreement, and has
taken all the steps necessary to evaluate the merits and risks of an investment
as proposed under this Agreement.
 
(e)           Information on Purchaser. Such Purchaser is an “accredited
investor,” as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable such Purchaser to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Such Purchaser has the authority and is
duly and legally qualified to purchase and own the Securities. Such Purchaser is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof. The information set forth on Schedule 1 hereto
regarding such Purchaser is accurate.

 
(f)           Purchase of Notes. On the Closing Date, such Purchaser will
purchase the Notes as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof.

 
(g)           Compliance with 1933 Act. Such Purchaser understands and agrees
that the Notes have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of the Purchaser contained herein).


 
 
-2-

 
 
(h)           Communication of Offer. Purchaser is not entering into this
Agreement or purchasing the Notes as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation by a person other than
a representative of the Company with which Purchaser had a pre-existing
relationship.
 
(i)           Restricted Securities. Such Purchaser understands that the Notes
have not been registered under the 1933 Act and such Purchaser will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Notes unless pursuant to an effective registration statement under the 1933 Act,
or unless an exemption from registration is available. Notwithstanding anything
to the contrary contained in this Agreement, such Purchaser may transfer
(without restriction and without the need for an opinion of counsel) the
Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Each
Subsidiary is an Affiliate of the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
(j)           No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(k)           Correctness of Representations. Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Purchaser otherwise notifies the Company prior to the Closing
Date, shall be true and correct as of the Closing Date.
 
(l)           Confidential Information. Such Purchaser agrees that such
Purchaser and its employees, agents and representatives will keep confidential
and will not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Notes, so long as the prospective
transferee agrees to be bound by the provisions of this Section 2(m), or (iii)
to any general partner or Affiliate of such Purchaser.
 
(m)           Survival. The foregoing representations and warranties shall
survive for a period of one year following the Closing Date.
 
3.           Company Representations and Warranties. Except as set forth herein,
the Company represents and warrants to and agrees with each Purchaser that:
 

 
 
-3-

 
 
(a)           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect (as defined herein). For
purposes of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, prospects,
properties or business of the Company and its Subsidiaries taken as a whole. For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any direct or indirect corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity of which (A) more than 30% of (i) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such entity, or (B) is
under the actual control of the Company.
 
(b)           Outstanding Stock. All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability. This Agreement, the Notes, the Escrow
Agreement, the Registration Rights Agreement and any other agreements referred
to, delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and are valid and
binding agreements of the Company, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company has
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.
 
(d)           Capitalization and Additional Issuances. The authorized and
outstanding capital stock of the Company and all outstanding rights to acquire
or receive, directly or indirectly, any equity of the Company and Subsidiaries
as of the date of this Agreement (not including the Securities) are set forth on
Schedule 3(d). Except as set forth on Schedule 3(d), there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries. The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 3(d). There are
no outstanding agreements or preemptive or similar rights affecting the Common
Stock.
 
(e)           Consents. Except for the filing of a Form D with the Commission,
and any required blue sky filings, no consent, approval, authorization or order
of any court, governmental agency or body or arbitrator having jurisdiction over
the Company, or the Company’s creditors or stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Notes. The
Transaction Documents and the Company’s performance of its obligations
thereunder has been approved by the Company’s board of directors in accordance
with the Company’s Certificate of Incorporation and applicable law.
 
(f)           No Violation or Conflict. Assuming the representations and
warranties of the Purchaser in Section 2 are true and correct, neither the entry
into the Transaction Documents by the Company, nor the issuance nor the sale of
the Notes nor the performance of the Company’s obligations under the Transaction
Documents by the Company, will:
 

 
 
-4-

 
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company is a party, by which the Company is bound, or to
which any of the properties of the Company is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company is a party except the violation, conflict, breach, or default of
which would not have a Material Adverse Effect; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Notes or any of the assets of the Company; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or
 
(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.
 
(g)           The Notes. The Notes upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;
 
(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes, such Notes will be duly and validly issued,
fully paid and non-assessable;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company; and
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders.
 

(h)           Litigation. There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
that would affect the execution by the Company or the complete and timely
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Company’s filing with the Commission, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company, or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.
 
(i)           Defaults. To its knowledge, the Company is not in violation of its
articles of incorporation or bylaws. The Company is (i) not in default under or
in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters
which default would have a Material Adverse Effect, or (iii) not in violation of
any statute, rule or regulation of any governmental authority which violation
would have a Material Adverse Effect.
 
 
 
-5-

 
 
(j)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of impairing the exemptions
relied on with respect to the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board. No prior offering will impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder. Neither the Company nor any of its Affiliates will take any action or
suffer any inaction or conduct any offering other than the transactions
contemplated hereby that may be integrated with the offer or issuance of the
Securities or that would impair the exemptions relied upon in this Offering or
the Company’s ability to timely comply with its obligations hereunder.
 
(k)           No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Notes.
 

(l)           Certain Fees. Except as shall be payable to certain placement
agents in connection with the transactions contemplated by this Agreement, no
brokers fees, finders’ fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement and the other Transaction Documents
 
(m)           Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
4.           Regulation D Offering. The offer and issuance of the Notes to the
Purchasers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder.
 
5.           Voluntary Conversion of Notes; ; Conversion Price; Additional
Warrant.
 
(a)          The Holder shall have the right, at its option at any time after or
simultaneous with a subsequent financing, to convert the principal and accrued
interest under the Notes (the “Outstanding Balance”) into such number of fully
paid and nonassessable whole shares of Common Stock as is obtained by dividing
(i) Outstanding Balance to be converted multiplied by 1.25, by (ii) the per
share security price of the securities sold in the Company’s next equity or
equity-linked financing (the “Subsequent Financing”), such price, or such price
as last adjusted, being referred to herein as the “Conversion Price”). Holders
shall effect conversions by providing the Borrower with written notice of the
details of such voluntary conversion, which may be provided by email (“Notice of
Conversion”). The Borrower shall instruct its transfer agent to issue the
Conversion Shares no later than five (5) business days following receipt of the
Notice of Conversion. Notwithstanding anything contained in this Section 5a to
the contrary, any voluntary conversions made by the Holder under this Note shall
not in any way affect the rights of the Holder to the Additional Warrant.
 
 
 
 
-6-

 
 
(b)           Upon the closing of a Subsequent Financing, each of the Purchasers
shall be issued, in addition to any warrants issued in connection with a
Subsequent Financing, an additional warrant (the “Additional Warrant“), to
purchase a number of shares of the Company’s common stock (the “Common Stock”)
equal to one hundred percent (100%) of the number of shares of Common Stock
purchased by such Purchaser in the Subsequent Financing assuming a per share
purchase price of the securities to be issued in the Subsequent Financing. The
terms of the Additional Warrants shall be substantially identical to the terms
of the warrants issued in the Subsequent Financing, except the exercise price
per share of the Additional Warrants shall be equal to the per share purchase
price of the securities issued in the Subsequent Financing. In the event no
warrants are issued in the Subsequent Financing, each of the Purchasers shall
nonetheless be entitled to an Additional Warrant, which Additional Warrant shall
be non-callable, exercised on a cash only basis and have a term of five (5)
years following the closing date of the Subsequent Financing.
 

6.            Miscellaneous.
 
(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, electronic transmission
(e-mail), or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by e-mail, facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Company, to: FluoroPharma Medical, Inc., 8 Hillside Avenue, Suite 108,
Montclair, NJ 07042, Attn: Thomas H. Tulip, President, e-mail:
ttulip@fluoropharma.com, facsimile: (973) 744-7617, with a copy by fax only to
(which shall not constitute notice): Mirick O’Connell LLP, 100 Front Street,
Worcester, MA 01608, Attention Michael A. Refolo, e-mail:
mrefolo@mirickoconnell.com, facsimile: (508) 463-1395, and (ii) if to the
Purchasers, to: the addresses, email address and fax numbers indicated on
Schedule 1 hereto.
 
 (b)           Entire Agreement; Amendment; Assignment. This Agreement and other
Transaction Documents delivered in connection herewith represent the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by the Company and the Purchasers
holding a majority of the then outstanding aggregate principal amount of the
Notes issued pursuant to this Agreement. Neither the Company nor the Purchasers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith. No right or obligation of the Company
shall be assigned without prior notice to the Purchasers.
 
(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.
 

 
 
-7-

 
 
(d)           Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.
 
(e)           Specific Enforcement, Consent to Jurisdiction. The Company and
Purchasers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 6(d) hereof, the Company and each Purchaser hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
(f)           Maximum Payments. Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Purchasers and thus refunded to the
Company.
 
(g)            Calendar Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours. Time periods shall be determined as if
the relevant action, calculation or time period were occurring in New York City.
Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(h)            Captions: Certain Definitions. The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement. As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
 
 
-8-

 
 
(i)           Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(j)            Successor Laws. References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.
 
(k)           Independent Nature of Purchasers.     The Company acknowledges
that the obligations of each Purchaser under the Transaction Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under the Transaction Documents. The Company acknowledges
that each Purchaser has represented that the decision of each Purchaser to
purchase the Notes has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
or any of its agents or employees shall have any liability to any other
Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Purchasers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.
 
(l)           Equal Treatment. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Purchasers and their permitted successors and assigns.
 
[-SIGNATURE PAGES FOLLOW-]
 
-9-

 
 
SIGNATURE PAGE OF THE COMPANY TO NOTE PURCHASE AGREEMENT
 
Please acknowledge your acceptance of the foregoing Note Purchase Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 
 
 FLUOROPHARMA MEDICAL, INC.
 
 
    By: ________________________________
           Name: Thomas H. Tulip
           Title: President & Chief Executive Officer
 

 
 
 
 
-10-

 
 
SIGNATURE PAGE OF PURCHASERS TO NOTE PURCHASE AGREEMENT
 
 
 
 
PURCHASER
PRINCIPAL
AMOUNT AND
PURCHASE PRICE
Name:
Address:
 
 
Taxpayer ID#: __________________
 
 
______________________________________
(Signature)
By:
 
$________

 
 
 
-11-

 
 
LIST OF EXHIBITS AND SCHEDULES

Exhibit A
Form of Note
Exhibit B
Registration Rights Agreement
Exhibit C
Security Agreement
Exhibit D
Intercreditor Agreement
 
Schedule 1
List of Purchasers
Schedule 3(d)


 
 
-12-

 

 
SCHEDULE 1
 
 
PURCHASER AND ADDRESS
PRINCIPAL AMOUNT AND PURCHASE PRICE
 
 
 
 
TOTALS
 

 
 
 
 
 
-13-

 
 
SCHEDULE TO NOTE PURCHASE AGREEMENT
 
Schedule 3(d) Capitalization and Additional Issuances
 
 
 
 
 
 
-14-

 
 
EXHIBIT A
FORM OF NOTE
 
 
 
 
 
 
-15-

 
 
EXHIBIT B
FORM OF ESCROW AGREEMENT
 
 
 
 
 
 
-16-

 
 
EXHIBIT C
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
-17-
